Case: 16-16353   Date Filed: 08/08/2017   Page: 1 of 10


                                                          [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                             No. 16-16353
                         Non-Argument Calendar
                       ________________________

                    D.C. Docket No. 9:16-cv-82169-BB



DAVID MEJIA,

                                                            Plaintiff-Appellant,

                                  versus

OCWEN LOAN SERVICING, LLC, a Corporation,

                                                           Defendant-Appellee.



                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                             (August 8, 2017)

Before TJOFLAT, JORDAN, and ROSENBAUM, Circuit Judges.

PER CURIAM:
              Case: 16-16353      Date Filed: 08/08/2017    Page: 2 of 10


      David Mejia brought this case in the Circuit Court for Palm Beach County,

Florida, by filing a two-count complaint. Count I alleged that Ocwen Loan

Servicing, LLC (“Ocwen”), did not provide an adequate response to Korte &

Wortman’s request under 12 C.F.R. § 1024.36(d)(2)(i)(A). It was inadequate

because: “Defendant did respond to the RFI, however, Defendant’s response was

insufficient in that it failed to include a phone number for the investor of the

subject loan.” Comp. ¶ 17. Count I sought actual damages and attorney’s fees.

Count II alleged that Ocwen “has shown a pattern of disregard to the requirement

imposed . . . by the Federal Reserve Regulation X,” Comp. ¶ 35, and sought

statutory damages and attorney’s fees.

      Ocwen removed the case to the United States District Court for the Southern

District of Florida, and moved to dismiss it for failure to state a claim for relief.

Mejia did not respond to Ocwen’s motion as required by the Court’s local rules, so

the Court took the motion under advisement without the benefit of any explanation

from Mejia’s counsel as to why Ocwen’s motion should not be granted. In a

comprehensive through-going order, the Court granted Ocwen’s motion to dismiss.

      Mejia appeals, arguing that the District Court erred in holding that Ocwen,

as servicer, was not obligated to provide a phone number for the owner of the loan.

We find no merit in the argument, and accordingly affirm for the reasons stated in

the District Court’s dispositive order. Because we anticipate that Mejia’s claims


                                            2
Case: 16-16353   Date Filed: 08/08/2017   Page: 3 of 10
Case: 16-16353   Date Filed: 08/08/2017   Page: 4 of 10
Case: 16-16353   Date Filed: 08/08/2017   Page: 5 of 10
Case: 16-16353   Date Filed: 08/08/2017   Page: 6 of 10
Case: 16-16353   Date Filed: 08/08/2017   Page: 7 of 10
Case: 16-16353   Date Filed: 08/08/2017   Page: 8 of 10
Case: 16-16353   Date Filed: 08/08/2017   Page: 9 of 10
Case: 16-16353   Date Filed: 08/08/2017   Page: 10 of 10